Citation Nr: 0948007	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  09-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for chronic respiratory conditions, to include 
chronic obstructive pulmonary disease, pneumoconiosis, 
bronchitis, and emphysema (respiratory disability), to 
include as due to exposure to exposure to asbestos and/or 
carbon tetrachloride in service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1943 to October 1947, and from April 1958 to 
April 1965.  The Veteran's service records also indicate 
service in the USNR from October 1947 to October 1952 with no 
active duty performed during that enlistment. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for chronic respiratory conditions, to include chronic 
obstructive pulmonary disease, pneumoconiosis, bronchitis, 
and emphysema.  The Veteran filed a notice of disagreement 
with this decision dated in March 2009, and the RO issued a 
statement of the case dated in August 2009.  The Veteran 
filed his substantive appeal that same month.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2002 and November 2003 rating decisions, the 
Veteran was originally denied service connection for chronic 
respiratory conditions, to include chronic obstructive 
pulmonary disease, pneumoconiosis, bronchitis, and emphysema; 
the Veteran filed a timely notice of disagreement dated in 
September 2002, and the RO issued a statement of the case 
dated in December 2003; the Veteran did not file a 
substantive appeal and the RO's determination became final.  

2.  In July 2004, the RO denied the Veteran's application to 
reopen his claim of entitlement to service connection for 
chronic respiratory conditions, to include chronic 
obstructive pulmonary disease, pneumoconiosis, bronchitis, 
and emphysema; the Veteran was notified of this decision but 
he did not appeal, and the RO's determination became final.  

3.  In October 2006, the RO denied the Veteran's second 
application to reopen his claim of entitlement to service 
connection for chronic respiratory conditions, to include 
chronic obstructive pulmonary disease, pneumoconiosis, 
bronchitis, and emphysema; the Veteran was notified of this 
decision but he did not appeal, and the RO's determination 
became final.

4.  The evidence added to the record since October 2006, the 
most recent decision denying the Veteran's application to 
reopen his claim of entitlement to service connection for 
chronic respiratory conditions, to include chronic 
obstructive pulmonary disease, pneumoconiosis, bronchitis, 
and emphysema, is cumulative and redundant of that previously 
on file and does not, when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Following the final October 2006 RO decision denying service 
connection for chronic respiratory conditions, to include 
chronic obstructive pulmonary disease, pneumoconiosis, 
bronchitis and emphysema, new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105, 20.1103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in November 2008, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claim, including notice that a disability 
rating and effective date will be assigned if the claim is 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claim and 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the Veteran's behalf), and 
provided the basis for the decisions regarding the claim.  

In addition, the November 2008 RO letter addresses the 
specific information and evidence necessary to reopen the 
claim of entitlement to service connection for  the Veteran's 
claimed respiratory disability.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
since October 2006, consists of VA treatment records, online 
research information submitted by the Veteran, an October 
2008 opinion of his private physician in connection with his 
claim, and written statements submitted by the Veteran and 
his representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  New and material evidence. 

In this case, the Veteran contends that he has submitted new 
and material evidence in connection with his respiratory 
disability claim.

Here, the Board notes in June 2002 and November 2003 rating 
decisions, the Veteran was originally denied service 
connection for chronic respiratory conditions, to include 
chronic obstructive pulmonary disease, pneumoconiosis, 
bronchitis, and emphysema.  The Veteran filed a timely notice 
of disagreement dated in September 2002, and the RO issued a 
statement of the case dated in December 2003.  The Veteran 
did not file a substantive appeal and the RO's determination 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2003).  

In July 2004, the RO denied the Veteran's application to 
reopen his claim of entitlement to service connection for 
chronic respiratory conditions, to include chronic 
obstructive pulmonary disease, pneumoconiosis, bronchitis, 
and emphysema.  The Veteran was notified of the decision but 
he did not appeal, and the RO's determinations became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2004).  

In October 2006, the RO denied the Veteran's second 
application to reopen his claim of entitlement to service 
connection for chronic respiratory conditions, to include 
chronic obstructive pulmonary disease, pneumoconiosis, 
bronchitis, and emphysema.  The Veteran was notified of this 
decision but he did not appeal, and the RO's determinations 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2006).  

In October 2008, the Veteran filed an additional application 
to reopen his claim of entitlement to service connection for 
chronic respiratory conditions, to include chronic 
obstructive pulmonary disease, pneumoconiosis, bronchitis, 
and emphysema.  The RO denied the claim in a rating decision 
dated in January 2009 and the Veteran filed a timely appeal 
of this determination to the Board.
 
Although the RO declined to reopen the Veteran's claim, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for a 
respiratory disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  As noted above, the Veteran filed this application 
to reopen his claim in October 2008. 

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the most recent prior 
final denial of the Veteran's claim consisted of medical 
treatment records indicating a diagnosis of chronic 
obstructive pulmonary disease, severe, and recurrent 
bronchitis.  He was also indicated to have chronic rhinitis.  
In addition, a VA examination dated in July 2004, diagnosed 
the Veteran with advanced chronic obstructive pulmonary 
disease.  After reviewing the Veteran's claims file, the July 
2004 examiner stated that it was impossible to directly 
relate the Veteran's exposure to carbon tetrachloride between 
1943 and 1947 to his current severe pulmonary disease.  

The record prior to October 2006  also contained an August 
2003 opinion of the Veteran's private physician which stated 
that the Veteran "has been my patient since year 2000.  He 
has a history of severe end state chronic obstructive 
pulmonary disease and recurrent pneumonia. ... It is my opinion 
that his past exposure to carbon tetra chloride while in the 
service was partly responsible if not totally responsible for 
his lung problems."  

Finally, the evidence prior to October 2006 included online 
articles regarding the health effects of exposure to carbon 
tetrachloride.  These effects were noted to include damage to 
the liver, kidneys, and nervous system after exposure to very 
high amounts.

Medical evidence submitted to VA after October 2006, includes 
VA treatment records, online articles relating to the effects 
of exposure to carbon tetrachloride, and an October 2008 
statement from the Veteran's private physician.  

VA treatment records dated since October 2006 indicate 
continued diagnoses and treatment for severe chronic 
obstructive pulmonary disease and recurrent bronchitis.  The 
Veteran was also noted to have chronic rhinitis.  

The October 2008 statement from the Veteran's private 
physician is nearly identical to the August 2003 opinion of 
record prior to October 2006 and is written by the same 
physician.  In the October 2008 report, the physician stated 
that he has "been [the Veteran's] primary care physician 
since the year 2000.  He has a history of chronic obstructive 
pulmonary disease and recurrent pneumonia.  It is my opinion 
that [the Veteran's] exposure to carbon tetra chloride while 
in the service was, to a great extent, responsible if not 
totally responsible for his pulmonary problems."  

Finally, the online articles submitted by the Veteran contain 
information substantially similar to the articles submitted 
by the Veteran that were of evidence prior to October 2006.  
These articles indicate effects that include, after very high 
exposure, possible renal failure with secondary delayed 
damage to the lungs, central nervous system damage, and liver 
damage.  

Based on the foregoing, the Board finds that the evidence as 
to the Veteran's claim, received since the last final 
decision in October 2006, while new in that it was not 
previously before VA in October 2006, is not material, in 
that it is nearly identical to evidence that was before the 
RO at the time of the most recent denial of the claim.  

In this regard, the Board notes that the medical records note 
continued treatment for the same medical conditions. While 
there is evidence of continued treatment for the Veteran's 
chronic obstructive pulmonary disease and respiratory 
disabilities, the Board notes that records related to 
continued treatment are generally insufficient to reopen a 
claim for service connection.  38 C.F.R. § 3.156.  See also 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).   

And while the Veteran submitted a more recently dated medical 
opinion from his private physician, it contained almost 
identical language to the August 2003 opinion without 
providing additional facts or medical evidence that would 
constitute new relevant information regarding the claim.  

Finally, with respect to the online information submitted by 
the Veteran, this too is nearly identical in content to the 
information of records as of October 2006.  Here, the Board 
also notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  If, however, the information does not contain 
information or analysis specific to the Veteran's case, and 
does not draw upon a physical examination of the Veteran, 
such information is of little probative value in the instant 
case.  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has held on several 
occasions that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim. See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Here, the Board notes that the Veteran and his representative 
submitted statements in connection with the claim.  These 
statements, however, do not support reopening of his claim.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain, but as a 
layperson, the Veteran is not competent to offer medical 
opinions.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  See also, Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In this case, the information added to the record since 
October 2006 is cumulative, at best, of the evidence 
previously considered by the RO at that time and does not 
relate to an unestablished fact necessary to substantiate the 
claim and, therefore, does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claim of 
service connection for chronic respiratory conditions, to 
include chronic obstructive pulmonary disease, 
pneumoconiosis, bronchitis, and emphysema is not reopened.  


ORDER

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for chronic 
respiratory conditions, to include chronic obstructive 
pulmonary disease, pneumoconiosis, bronchitis, and emphysema, 
the appeal is denied.    




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


